Citation Nr: 0534842	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a claimed ventral hernia as a result 
of surgery performed and/or treatment received at the VA 
Medical Center (VAMC) in Augusta, Georgia in January 2001.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from December 1957 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the RO.  It was 
previously before the Board in January 2004, but was remanded 
for additional development.  

In September 2005, the Board determined that further 
development was necessary, and decided to seek an expert 
medical opinion from the Veterans Health Administration 
(VHA).  



FINDING OF FACT

The currently demonstrated ventral hernia is shown as likely 
as not to be due to an error in judgment on the part of VA in 
the treatment of the veteran following his January 2001 
surgery.  



CONCLUSION OF LAW

By extending the benefit of the doubt in favor of the 
veteran, the criteria for the payment of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
ventral hernia as a result of surgery and subsequent 
treatment received at the VAMC in Augusta, Georgia in January 
2001, have been met.  38 U.S.C.A. § 1151 (West 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duties to notify and assist the 
veteran have been met.  Furthermore, given the favorable 
action taken hereinbelow, the Board finds that any failure 
regarding these duties constitutes harmless error. 

The veteran notes that he is a paraplegic due to a T11 
injury.  He contends that he has developed a ventral hernia 
as a result of surgical treatment received at the Augusta 
VAMC in January 2001.  The veteran argues that this was 
caused by the accidental removal of his surgical sutures 
before his wound was fully healed.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

The requirement to show that the proximate cause of the 
additional disability was fault on VA's part or an event 
which was not reasonably foreseeable was added by amendments 
to 38 U.S.C.A. § 1151 made by Public Law 104-204 and applies 
to claims for compensation under 38 U.S.C.A. § 1151 which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).  

As the veteran filed his claim after October 1, 1997, the 
amendments to the law apply to his case.  

In this case, VA hospital and surgical records dated from 
January 2001 to March 2001 show that the veteran has a 
history of T11 myelopathy secondary to a fall.  He underwent 
an abdominal peritoneal resection due to severe rectal 
prolapse on January 10, 2001.  

Follow up surgery was required on January 13, 2001, for a 
Blake drain removal due to a retained Blake drain.  These 
records show that the veteran underwent resection of the 
abdominal peritoneum and permanent colostomy due to a 
longstanding history of severe rectal prolapse.  

The hospital course notes that the veteran had a midline 
fascial suture which was inadvertently removed on January 13, 
2001, with the result that the veteran was placed on bedrest 
temporarily and abdominal binder support was ordered.  

A July 2001 letter notes that the veteran had undergone an 
abdominal perineal resection secondary to severe rectal 
prolapse in January 2001.  Following the surgery, the veteran 
developed problems, including the inadvertant removal of his 
midline fascia closure sutures.  

This problem required the veteran to remain in the hospital 
at bedrest wearing an abdominal binder for prolonged period.  
The doctor said that, because of the veteran's laxity of the 
abdominal wall musculature, the thin nature of his fascia, 
and the neurologic injury, they were concerned he would 
develop a hernia.  

Although it appeared that the veteran had healed well with no 
evidence of ventral hernia to that point, he remained at 
increased risk for a ventral hernia due to the thin nature of 
his abdominal fascia, the lack of intervention of the lower 
midline abdominal musculature and his active lifestyle.  

The examiner was unable to comment as to the risk of ventral 
hernia in light of the inadvertent removal of his midline 
suture.  

The veteran was afforded a VA examination in July 2002.  His 
medical history was reviewed, and the January 2001 surgeries 
were noted.  The diagnoses included those of paraplegia, 
abdominal perineal surgery with colostomy for resection of 
the bowel, and ventral hernia secondary to the nature of the 
abdominal fascia and lack of intervention of lower midline 
abdominal musculature and active lifestyle.  

The examiner opined that the veteran's postoperative 
complication was not because of error in judgement or 
carelessness on part of VA, nor lack of proper skill.  
Rather, it was due to the initial healing process and the 
deficit of abdominal muscles in the lower part of the 
abdomen.  

In an October 2004 opinion, it was stated that a physician 
had reviewed the veteran's claims folder including the VA 
treatment records, and had conducted a phone interview with 
the veteran.  

This examiner opined that the veteran's current hernia was 
the fault of his colostomy surgery and poor surgical and 
postoperative care.  He noted that the veteran did not have a 
ventral hernia prior to the surgery, and had developed 
several complications that had a low frequency of occurrence 
with this type of surgery.  

The hernia was the result of these complications.  This 
doctor noted that he disagreed with the other medical opinion 
because it did not address all of the veteran's postoperative 
complications or how they might relate to his current 
problems.  

In addition, it did not address the veteran's postoperative 
symptoms and failed to correlate them to the documented 
complications.  

The December 2004 VA examination records show that the 
veteran currently had a ventral hernia.  Following the 
examination, the impressions included that of ventral hernia 
secondary to infection due to adhesions of sutures secondary 
to surgery.  

A January 2005 addendum states that the veteran had a large 
ventral hernia with intermittent pain, and that this is due 
to infection during the postoperative time after removal of 
some retention stitches.  

A second opinion was received in July 2005.  He agreed with 
the opinion that the veteran's ventral midline hernia was 
secondary to his rectal prolapse, colostomy and abdominal 
peritoneal surgery.  He noted that an expected outcome of 
this type of surgery would not be a ventral hernia.  

This problem was outside the quality of care, and as the 
veteran did not have any major physiologic risk factors was 
likely due to some care quality problem.  He added that his 
opinion was consistent with the earlier statement that had 
noted that post-operative sutures had been inadvertently 
removed.  

The Board requested a VHA opinion, which was received in 
October 2005.  The examiner reviewed the claims folder prior 
to issuing his decision.  He said that he did not believe 
earlier reviewers fully understood the significance of the 
records indicating that the midline abdominal suture was 
inadvertently removed, bed rest was required, and abdominal 
binder support ordered.  

The examiner noted that a midline abdominal incision required 
suture support until healing.  The examiner opined that 
"[r]emoval of that fascial suture in this patient was a 
significant error of judgement since it removed the main 
wound support."  

These sutures were meant to remain in place and never be 
removed.  They were of a type that would eventually be 
absorbed after the wound was healed.  If removed, then the 
strength of the wound support would drop to zero, and the 
wound would disrupt or a hernia would develop.  

The examiner noted that these problems were recognized by the 
attending doctor, as bedrest and an abdominal binder were 
ordered.  A one week hospitalization was usually required for 
this surgery, but the veteran remained for three months due 
to the mistake.  

The VHA examiner concluded by saying that the ventral hernia 
was a direct result of an error in judgement.  

The Board finds that compensation for a ventral hernia under 
the provisions of 38 U.S.C.A. § 1151 is warranted.  It is not 
disputed that the veteran underwent surgery at a VA facility 
in January 2001 and that his sutures were inadvertently 
removed during his recovery.  

The Board notes that the July 2002 VA opinion states that 
there was no error in judgement on the part of VA and that 
the hernia was due to the initial healing process and the 
deficit of abdominal muscles in the lower part of the 
abdomen.  

However, the July 2001 letter recognizes that a ventral 
hernia could result from the inadvertent removal of the 
sutures.  The other opinions stated that a ventral hernia was 
not an expected outcome of this type of surgery and related 
this disability to a deficiency on the part of VA.  

Finally, the Board notes the October 2005 VHA opinion, which 
indicates that the ventral hernia was the direct result of 
the inadvertant removal of the surgical sutures.  

This is the only examiner to fully recognize and describe the 
seriousness of this error, and to explain why a ventral 
hernia would develop as a result.  

Therefore, as the evidence is at least in relative equipoise 
in this case, the Board finds that the veteran's ventral 
hernia as likely as not developed due to an error in 
judgement on the part of VA.  

By extending the benefit of the doubt to the veteran, 
disability compensation is payable.  



ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a ventral hernia as a result of surgery and 
treatment received at the VAMC in Augusta, Georgia in January 
2001 are granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


